Citation Nr: 9933743	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tuberculosis, hepatitis 
(claimed as liver disease), diminished circulation in legs, 
diminished immune system, and arthritis of the knees and 
hands.

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to May 1966, and again from April 1969 to 
August 1970.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for tuberculosis, 
hepatitis (claimed as liver disease), diminished circulation 
in legs, diminished immune system, and arthritis of the knees 
and hands.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  In January 1998, the veteran 
perfected his appeal through the submission of VA Form 9, on 
which he requested a hearing before a local VA official (RO 
hearing).  The veteran was scheduled to testify at an RO 
hearing on September 23, 1998.  The veteran failed to appear 
for his hearing, and he has not contacted the RO to 
reschedule his hearing.  Under these circumstances the Board 
deems the veteran's request for a hearing withdrawn.  The 
veteran's appeal is now before the Board for resolution.


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the veteran's current disabilities (tuberculosis, 
hepatitis/liver disease, diminished circulation in legs, 
diminished immune system, and arthritis of the knees and 
hands) and his active military service, or to any incident of 
service.


CONCLUSION OF LAW

The claim for service connection for tuberculosis, hepatitis 
(claimed as liver disease), diminished circulation in legs, 
diminished immune system, and arthritis of the knees and 
hands is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) do not indicate 
any diagnoses of the conditions now experienced by the 
veteran.  The April 1966 separation examination from the 
veteran's initial period of military service states that he 
was in excellent health, but that he experienced frequent 
colds.  The July 1970 separation examination from the 
veteran's second period of service again noted frequent 
colds, and indicated that he experienced a chronic cough.  
The veteran again stated that he was in excellent health, and 
no diagnosis of tuberculosis, hepatitis, liver disease, 
diminished circulation in legs, diminished immune system, or 
arthritis of the knees or hands was recorded when he was 
discharged from the military.

The veteran submitted private medical records from the 
Piedmont Medical Center spanning from January 29, 1994 to 
February 15, 1994.  The veteran was diagnosed with, and 
treated for, pulmonary tuberculosis, acute alcoholic 
hepatitis, chronic liver disease, icterus related to his 
hepatitis and liver disease, malnutrition, and anemia.  Upon 
discharge, the veteran was responding to the anti-tuberculous 
medication, and he was noted to be much improved.  These 
treatment records do not contain any statements on the 
etiology of the veteran's conditions, except for his 
hepatitis and chronic liver disease that were associated with 
the veteran's alcohol abuse.

The veteran received inpatient treatment at the Dorn 
Veteran's hospital from April 9, 1994 to November 1, 1994.  
He was diagnosed with, and received treatment for, alcohol 
dependence, passive-aggressive and dependent personality 
traits, pulmonary mycobacterium avium-intracellular, 
alcoholic liver disease with ascites, pancytopenia, 
malnutrition, a sebaceous cyst on his right cheek, and 
residuals of a ventral hernia.  These records indicate that 
the veteran was diagnosed with tuberculosis on February 1, 
1994, and was treated with antibiotics.  At the time of his 
discharge from the hospital, the veteran's condition was 
regarded as "good." The veteran's treatment records do not 
contain any medical opinion linking his medical conditions to 
his prior military service.

In September 1996, the veteran underwent cataract surgery for 
his right eye at the VA Medical Center (VAMC) in Columbia, 
South Carolina.  In April 1997, the veteran underwent surgery 
for the removal of a sebaceous cyst on his right cheek.  
In December 1997 the veteran was examined in the VA 
outpatient clinic on a follow up basis for arterial leg 
studies to evaluate claudication.  Records from these 
operations and examination do not indicate that the treated 
conditions were the result of the veteran's military service.

The veteran underwent a VA pulmonary examination in April 
1998.  The veteran complained of shortness of breath upon 
exertion, but denied any chest discomfort.  The veteran 
reported his history of tuberculosis (TB), and indicated that 
TB last incapacitated him in 1996.  The examiner diagnosed 
the veteran with a history of pulmonary tuberculosis, status 
post four drug regimen therapy for 1 1/2 years, with apparent 
remission.  The examiner also diagnosed the veteran with 
probable moderate emphysema.


II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may presumed, for certain chronic 
diseases, such as tuberculosis, which develop to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (three years 
for tuberculosis and one year for arthritis), even though 
there is no evidence of such disease during the period of 
service; this presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 
C.F.R. 3.307, 3.309.

However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The record establishes that the veteran sustained frequent 
colds during his military service.  The veteran is currently 
diagnosed as having pulmonary tuberculosis in remission.  
However, there is no competent medical evidence of a nexus 
between the veteran's diagnosis of tuberculosis and the 
veteran's active military service, including the frequent 
colds he suffered therein.  

The first medical evidence indicating that the veteran 
experienced post-service pulmonary tuberculosis is the 
February 1994 treatment he received at the Piedmont Medical 
Center.  As such, there is no evidence that active 
tuberculosis was manifest to a compensable degree within 
three years after service.  Moreover, there is no competent 
medical opinion that the veteran's pulmonary tuberculosis or 
his liver disease are in any way related to service.  The 
veteran's 1994 six-month VA inpatient treatment at the Dorn 
Veteran's hospital does not associate any of the veteran's 
health problems to his military service that ended 24 years 
earlier.  The April 1998 VA pulmonary examination, the most 
recent medical evidence of record, also fails to associate 
the veteran's pulmonary tuberculosis to his service in the 
military.  There is no other additional medical evidence 
concerning the veteran's pulmonary or liver conditions of 
record, and the veteran has not indicated that the required 
nexus evidence exists.

Thus, although there is medical evidence of current 
disability of tuberculosis and liver disease, there must be 
medical evidence linking the current problems to service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  Inasmuch as there is no 
such evidence of record, the claim for tuberculosis and liver 
disease is not plausible and, therefore, is not well 
grounded.

The veteran also asserts that he experiences diminished 
circulation in his legs, a diminished immune system, and 
arthritis of his knees and hands.  However, the veteran has 
not submitted or provided information as to the existence of 
these currently diagnosed disabilities.  In the absence of 
evidence of the claimed disabilities (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran alleges that his current medical 
problems are related to his service in the military, he does 
not have the medical training or expertise to render a 
competent opinion on a medical matter, such as the etiology 
of these disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board emphasizes that a 
well-grounded claim must be supported by evidence, and not 
just allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for tuberculosis, hepatitis (claimed as 
liver disease), diminished circulation in legs, diminished 
immune system, and arthritis of the knees and hands are 
well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claim.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
December 1997 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  The Board also finds that the duty to inform him of 
the evidence that is necessary to make his claim well 
grounded, and the reasons why his current claim is deficient, 
is met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995). 


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for tuberculosis, hepatitis 
(claimed as liver disease), diminished circulation in legs, 
diminished immune system, and arthritis of the knees and 
hands is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

